﻿Our traditional meeting this year in New York is taking on particular significance because of the simultaneous admission of the two Koreas, Micronesia and the Marshall Islands, as well as Lithuania, Latvia and Estonia to membership in our Organization. This has accentuated the universal character of the United Nations.
The last page of the post-war period has now been written. The wounds caused by its crimes can now be allowed to heal. Without prejudice to the analysis given by my colleague, Mr. Hans Van Den Broek on behalf of the European Community and its member States, I should like in my turn to dwell on some of the lessons which can be learned from the evolution of international relations during the past 12 months.
As emphasized by the Secretary-General in his report, we can descry in the world situation, at one and the same time, a degree of peril and of promise.
During the period under review, it has been Luxembourg's honour to preside over the work of the European Community for the first half of this year. We cannot fail to note that during those six months the world has witnessed a war of exceptional scope and has witnessed the collapse of one of the super-Powers and, finally, seen the resurgence of the old demons in the Balkans.
As far as the Gulf is concerned, may I recall from this rostrum that the readiness of the Twelve to embark upon a dialogue with Iraq as a last-ditch effort on the basis of the Security Council resolutions was both sincere and total. The 12 Ministers of Foreign Affairs of the Community were the last ones to confer with our Secretary-General in Geneva before he departed for Baghdad. Upon his return they were the first to be informed of the insurmountable intransigence of the Iraqi dictator. As President Jacques Delors recalled at the time, "We must bear in mind that we should not pay for peace at the price of shame."
Since the very inception of military operations, the Luxembourg presidency has in all circumstances been able to provide and maintain full and frank dialogue with all parties to the conflict. The ministerial troika of the Twelve has never travelled so extensively. They were present immediately after the war in Damascus, in Tripoli and in Tehran. Joint Presidency-Commission missions from the European Community visited the Turkish-Iranian and the Turkish-Iraqi frontiers where the Kurdish people are congregated.
The concept of "security zones" initially mooted in April during an extraordinary meeting of the European Council in Luxembourg and 24 hours later formulated here at our Organization's Headquarters with the assistance of the Secretary-General remains, in the light of the enormity of the tragedy, an operation that is full of promise for the future.
I venture to state that never in the course of the last 20 years of European political cooperation have the Twelve been able to react to events with such promptness and concerted mobilization of effort. The Community could not, on the other hand, act where it had no authority to do so. I am referring to the military operations in the Gulf.
For its part, the Soviet Union has been a constant source of tension and disquiet in the course of the past year. The absence this year of our old colleague Eduard Shevardnadze recalls to mind the circumstances that surrounded his resignation at the head of Soviet diplomacy. We are aware now that the departure of this most eminent of the foreign ministers of the Soviet Union indeed coincided with the inception of a period of instability in the Soviet Union that was likely to compromise the promises, the accomplishments and the dividends reaped at the end of the cold war.
Thanks to the men and women in Moscow and St. Petersburg, an oppressive system which has been bankrupt wherever it had been established has today been destroyed once and for all. Thus the tidal wave that spread from Budapest and Prague 24 months ago has swept away the Berlin Wall, the Iron Curtain and, finally, the Soviet totalitarian colossus. Henceforth, at least in Europe and perhaps for the first time, the words of liberty and democracy have the same meaning and connotation in Madrid as in Prague, in Rome as in St. Petersburg.
A third source of profound concern and danger is represented by the recent tragic turn of events in Yugoslavia. A factor of stability during the long period of the cold war and the unchallenged leader of the Movement of Non-Aligned Countries, Yugoslavia is at present in the grip of domestic upheavals which conjure up the phantoms of the past and the ghosts of conflicts we thought had been laid to rest once and for all. Yugoslavia is on the edge of an abyss. It is caught up in a crucial conflict the outcome of which cannot leave any of us indifferent. The Yugoslav crisis brings to the fore questions which we cannot ignore.
As I recently recalled at the CSCE meeting dealing with the human dimension, which is still going on in Moscow, the self-determination of peoples is quite clearly neither a panacea nor the only prescription for dealing with crises like these. The logic of the Republics shut up within their own frontiers contrasts with the logic of peoples and minorities who find themselves living in large territories with vague boundaries.
From these three crises and dangers there are lessons to be learned.
First and foremost, the end of a polarised world. We had already noted this for some time as the antagonisms between the United States of America and the Soviet Union became blurred. At present it is an accomplished fact.
For our Organization, which since its creation has been bedevilled by that antagonism, a new era has been ushered in. The Gulf war has brought to the fore the Security Council's possibilities for action on the basis of consensus among the five permanent members.
Naturally, for those who, hitherto, have made capital out of the impotence of the United Nations, the future looks rather uncertain. The winds of freedom will no longer be checked. In Africa, in Central and Latin America, in Asia, the creative forces of democracy, freedom and reform will finally eliminate the last oppressive regimes which are at bay because they have been condemned.
Dictators of the world, it is midnight.
It is abundantly clear that, in view with what has been happening in the Soviet Union and in Yugoslavia, State structures that are maintained by force alone have hardly any chance of survival. Peoples cannot coexist if there is no freely expressed will. The tragedy of the three Baltic Republics should make this abundantly clear to us.
On the other hand, through the accentuation of national identities we will witness the emergence of new nations and perhaps even unexpected re-unifications. Germany, Yemen and, shortly, the two Koreas strengthen my conviction that artificial divisions will finally meet the same fate as any constructions that go against nature. 
In the light of the International norms we have set ourselves through the Covenant, there is another lesson that needs to be learned: an adaptation, unthinkable a short time ago, is nowadays absolutely essential: I am speaking of the duty of humanitarian assistance which was first applied at the time of the Kurdish tragedy. This duty necessarily means that we must rethink our whole concept of the principle of non-interference in a country's internal affairs.
Similarly, the emergence of a new concept - that is, the duty of democratic intervention recently advocated by Mr. Michel Rocard - is along the same lines. Respect for the commitments undertaken in our Charter, which remain our fundamental law, as well as those subscribed to through numerous subsequent texts, should now be capable of sanction.
Nevertheless, legislation in the field of human rights should not be regarded as an end in itself. It is through specific actions, such as those initiated through the Commission on Human Rights, that progress can truly be made.
Among possible orientations I should like to recall for the Assembly's consideration the proposal I made a few days ago in Moscow during the CSCE meeting on the human dimension. That proposal is designed to improve the opportunity to enlist the assistance of special rapporteurs to investigate conflicts. As I see it, this is something that could be done at the request of a specific number of States, even without the agreement of the State involved. Furthermore, every man and woman, wherever they may reside, should have the right to individual recourse against any violation of his or her fundamental rights before the International Court of Justice.
What State would be willing to shirk such obligations at the risk of being outlawed from the family of nations? In this context, we must unreservedly support non-governmental organisations which are so courageously fighting for respect for the freedoms and dignity of men and women. Faced with governmental inertia, the initiatives of the non-governmental organisations are often decisive.
In the light of. what I have just said, I vesture to assert that we are now definitely on the way towards a rebirth of democracy and then also of our Organisation.
This rebirth would not be complete if substantial progress were not made towards disarmament and an increase in security for all. In Europe in recent months the last medium-range nuclear missiles have been destroyed. The START Treaty which was signed in Moscow between the Soviet Union and the United States is only intended to be the initial step in a more significant reduction of central nuclear arsenals. For that reason, an agreement on the final elimination of chemical and bacteriological weapons is even more urgent.
The Gulf war - I would venture to hope - has convinced each and every one of us of the frightful risks involved in the presence of a dictator of the ilk of Saddam Hussein. Significant action in order to prevent the proliferation of weapons of mass destruction as well as their means of delivery is a subject that should be taken up as a matter of priority during this session of the General Assembly.
Control of conventional-weapons sales is a natural corollary of this process. I would voice the hope that the action of the Community and its member States which was announced at the last European Council in Luxembourg, with a view to establishing a register of weapons transfers, will be broadly supported in the General Assembly.
Among those disputes which have been hanging fire for a long time now the Israeli-Palestinian conflict is undoubtedly the most destabilizing for peace in the world. The elimination of the Iraqi menace has provided a momentum which may gradually pave the way to final peace in that region. The whole range of problem surrounding this conflict can henceforth be taken up in a new spirit. The terms of settlement should naturally be based on Security Council resolutions 242 (1967) and 338 (1973). Their full implementation is a duty that gives us every reason unreservedly to support James Baker's Initiative, with which Europe quite naturally associates itself.
A great deal of discussion has been devoted to the place of the Community at the peace conferences table. As I said earlier, it appears to me to be pointless to dwell endlessly on proving the usefulness of the presence of the Community, which has 343 million citizens and which is separated from this hotbed of tension by a single sea. The markets on both banks of the Mediterranean are complementary. This is of course equally true for Israel and for its Arab neighbours. Indeed it is only Europe that can offer them economic prospects; neither the Soviet Union nor the United States can do so. Naturally such prospects can exist only in the context of a Middle East which has resolutely embarked on the road to peace.
In the light of the tremendous distress of millions of persons in various parts of the world, urgent action needs to be taken. In the case of these extreme cases of underdevelopment it appears inevitable that the international community has a duty to assist them. In view of what has been learned in recent years I would venture to state that there is a very clear link between democracy, human rights and development.
Respect for fundamental freedoms and the rules of democracy can no longer be regarded simply as a legal or even a moral imperative. Such respect is essential if development is to flourish and there is to be economic growth. The lessons learned in recent years from Central and Eastern Europe go well beyond the European continent.
The functioning of democratic representative institutions, the primacy of the law, and political pluralism are all essential if there is to be a favourable basis for economic development. The Community has spelt out these requirements in a number of provisions of the Lome Convention. This approach is also to be found in the agreements negotiated with the countries of Latin America and Central America. They were reaffirmed in Luxembourg during the first half of this year at the meetings which the Twelve held with the Gulf Co-operation Council as well as at the meeting with the members of the Association of South-East Asian Nations (ASEAN).
With the end of the East-West rift the concept of a third world as a separate political entity is in its turn becoming blurred. Having rid ourselves of totalitarian ideologies which have fallen into bankruptcy everywhere, we are now collectively involved in a single economic system which I am convinced will, in the long run, make it possible for all people on Earth to be emancipated.
In this context I must emphasize that there can be no lasting development unless there is scrupulous respect for environmental concerns. It is my hope that at the United Nations Conference on Environment and Development, to be held next year, the number of decisions taken will exceed the length of the speeches made.
In recent times we have heard a great deal about a new world order following on the Gulf war. I do not know whether it will exist one day, since no one has really thought about it so far. Nevertheless one thing does seem to me to be essential and therefore deserving of our attention at this end of the twentieth century: the world is being transformed at an unprecedented rate. A number of oppressed peoples are aspiring to the benefits of human rights and fundamental freedoms. Dozens of new democracies have come into being in recent years. They are asking for cooperation, open markets, credits, the rescheduling of debt and political dialogue. They all wish to have their share of progress. 
Currently the world is still largely dominated by protectionism, waves of uncontrolled immigration, xenophobia, the upsurge of nationalistic extremism, racism and elitist ideologies. If we consider all the elements, we can easily see once again that the concept of security is by no means simply military; it also encompasses socio-economic systems and values.
The European Community, in keeping with its aspirations and its interests, is seeking to provide itself with the ways and means for shouldering its responsibilities. Political union and economic and monetary union are essential if Europe is to participate in the construction of tomorrow's world. The action of the Twelve has already provided a striking example of what it can do at the Conference on Security and Cooperation in Europe, of which it has now become the linchpin.
The work of renewal in Europe cannot fail to have an effect in our Organization. It must be noted that for some years now the Security Council has been acting with exemplary efficacy and in close cooperation with the Secretary-General. The number of peace-keeping operations has increased. It is surely striking that last spring four new operations were launched in the Gulf, in Western Sahara, Angola and El Salvador in less than two months.
The exercise of restructuring the economic and social sector of the United Nations has been successfully initiated, and the President of Luxembourg was very pleased to have been able to submit the not inconsiderable contribution of the Twelve. The task of making reforms in the work of the General Assembly should be carried out in such a way as to rationalize that work and make it more significant. Reforms must necessarily be made in the operations of the Secretariat, making more efficacious the means of action at the disposal of the Secretary-General. The recent session of the European
Council, in the light of experience gained from recent international catastrophes, called for strengthening of the coordinating machinery for emergency action undertaken by the United Nations. Steps should also be taken to strengthen the role of the United Nations in the prevention of conflicts.
The Secretary-General shortly to be appointed by the General Assembly will thus have a vast field of endeavour to organise and structure in order to prepare the United Nations for the year 2000 Our Organisation, confident of its renewed capacity to act, should have a range of effective tools capable of safeguarding international peace and security, meeting the many socio-economic ills, helping States in their difficult process of democratic and economic transition and, finally, promoting respect for human rights and the primacy of law in international relations. These are the challenges which will face the new Secretary-General and those who will be assisting him. 
The new Secretary-General will be able to draw on the exemplary work done at the head of the Organization by Mr. Perez de Cuellar, to whom the Luxembourg Government extends its deep gratitude. I have been able to ascertain, through my numerous personal and official contacts, the lofty commitment of the Secretary-General. His departure will inevitably leave a void. May those who tomorrow assume the daunting task of carrying on the torch be inspired by the example set by Mr. Javier Perez de Cuellar.
